Citation Nr: 1336937	
Decision Date: 11/13/13    Archive Date: 11/26/13

DOCKET NO.  09-15 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an increased initial evaluation for service-connected postoperative residuals, including degenerative joint disease, of the right knee (referred to hereinafter as "right knee disability").  


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Veteran and I.M.


ATTORNEY FOR THE BOARD

S. Becker, Counsel

INTRODUCTION

The Veteran served on active duty from August 1982 to August 2002.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  Service connection was granted and an initial evaluation of 10 percent was assigned therein for the Veteran's right knee disability.

In September 2012, the Veteran and I.M., his wife, testified regarding this matter at a hearing at the RO conducted before the undersigned Veterans Law Judge.  This matter was remanded by the Board for additional development in May 2013.  It once again is REMANDED based on review of the Veteran's electronic claims files.  This includes those in his Virtual VA and the Veterans Benefit Management System (VBMS).  Of note is that the previous paper claims file has been scanned into the VBMS claims file.  Of further note is that this matter has been temporarily recharacterized as indicated above for the reason provided herein.

The issues of entitlement to an increased evaluation for a service-connected left knee disability and entitlement to service connection for bilateral hearing loss, for tinnitus, for a right wrist disability as secondary to service-connected knee disabilities, for a bilateral foot disability as secondary to service-connected knee disabilities, for a bilateral ankle disability as secondary to service-connected knee disabilities, and for a back disability as secondary to service-connected knee disabilities were raised in a claim filed by the Veteran in September 2012.  There is no indication from the Veteran's Virtual VA and VBMS claims files that this claim has been adjudicated by the RO yet.  As such, it is referred to the RO for any action that may be appropriate.


REMAND

Although the Board sincerely regrets the delay of another remand, adjudication of this matter cannot be undertaken as of yet.  More development is needed to ensure that the Veteran is afforded every possible consideration.  VA indeed has a duty to assist the Veteran in substantiating the benefit sought.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  

The Board's previous remand noted that this duty includes making reasonable efforts to procure relevant records.  38 U.S.C.A. § 5103A(b) (West 2002); 38 C.F.R. § 3.159(c) (2013).  Reasonable efforts for records in government custody was defined as making as many requests as are necessary to obtain them unless it is concluded that they do not exist or that further requests would be futile.  38 U.S.C.A. § 5103A(b)(3) (West 2002); 38 C.F.R. § 3.159(c)(2) (2013).  Referenced next was that the claimant shall be notified if requested records cannot be or are not obtained. 38 U.S.C.A. § 5103A(b)(2) (West 2002); 38 C.F.R. § 3.159(e)(1) (2013).  The Board noted that the Veteran's VA treatment records dated into October 2010 had been obtained.  It then was determined, based on statements from him concerning ongoing treatment for his right knee, that there may be outstanding VA treatment records.  Requests for them therefore were directed, with notification to him if they were unsuccessful.

Updated VA treatment records were requested in compliance with this directive.  However, the most recent record obtained is dated in February 2013.  There is no indication that the Veteran has stopped receiving treatment from VA.  The existence of VA treatment records dated after February 2013, particularly those dated from June 2013 when the last requests were made to present, accordingly is possible.  Requests in this regard must be made, with notification to the Veteran if they are unsuccessful.

Further noted by the Board in its previous remand was that the duty to assist includes ensuring there is an adequate VA medical examination.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120 (2007); Hayes v. Brown, 9 Vet. App. 67 (1996).  This was defined as an examination that allows the Board to perform a fully informed evaluation of the claim.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  As such, that an examination must portray the current state of a service-connected disability was recognized.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); Allday v. Brown, 7 Vet. App. 517 (1995); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 (1995); Weggenmann v. Brown, 5 Vet. App. 281 (1993); Olson v, Principi, 3 Vet. App. 480 (1992); Proscelle v. Derwinski, 2 Vet. App. 629 (1992); Green v. Derwinski, 1 Vet. App. 121 (1991).  The Board then indicated that the Veteran had last undergone a VA medical examination concerning his service-connected right knee disability in December 2009.  Given that it was over three years old and the Veteran's hearing testimony that his knee had gotten worse, a contemporaneous VA medical examination was directed.

Pursuant to this directive, the Veteran had another VA medical examination in August 2013.  This examination, while recent, does not portray fully the current state of the Veteran's service-connected right knee disability.  He stood for the most part, with only some reclining, as opposed to sitting as it typical and kept his knee locked.  He reported severe pain in the knee upon touch and thus he indicated that he could not tolerate any assessment.  As such, testing of the Veteran's right knee with respect to range of motion and stability was not performed.  Knee disabilities are evaluated based on a variety of factors including the severity of any recurrent subluxation or lateral instability, the degree of any limitation of flexion, and the degree of any limitation of extension.  38 C.F.R. § 4.71a, Diagnostic Codes 5257, 5260, 5261 (2013).  The aforementioned VA medical examination, in sum, is not adequate in that it does not supply some of the information vital for adjudication.  Another VA medical examination thus is required.

The duty to assist is not a one-way street and, the Veteran has an obligation to cooperate with VA in satisfying it.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991).  The previous remand referenced his failure to report for a VA medical examination in June 2010 but afforded him a second opportunity in this regard.  It then advised him that his failure to report for a scheduled VA medical examination without good cause may result in an adverse determination.  38 C.F.R. § 3.655 (2013).  The Veteran now further is advised that his willful failure to cooperate during a VA medical examination also may result in an adverse determination.  Turk v. Peake, 21 Vet. App. 565 (2008).  In this regard, the Board notes that the Veteran was able to walk with the aid of a cane at the time of the August 2013 VA medical examination.  It follows that he had at least some range of motion in his right knee but did not permit assessment thereof.

Finally, the Board directed that a supplemental statement of the case (SSOC) be issued if the benefit sought by the Veteran was not granted in full upon readjudication.  Three SSOCs were drafted in September 2013.  One is in the Veteran's VBMS claims file whereas two are in his Virtual VA claims file.  The SSOC in VBMS is dated on the 21st and notes that this matter concerns "entitlement to an initial evaluation in excess of 10 percent and in excess of 20 percent from June 11, 2013, for [a] service-connected" right knee disability.  In other words, it seemingly indicates that a 20 percent initial evaluation has been granted effective as of June 11, 2013.  Yet there is no accompanying rating decision implementing this grant.  The two SSOCs in Virtual VA, which are dated both before and after the SSOC in VBMS on the 19th and the 23rd respectively, additionally note that this matter concerns entitlement to an initial evaluation only in excess of 10 percent for a service-connected right knee disability.  It is unclear which of the aforementioned SSOCs actually was issued (finalized with notice sent to the Veteran and his representative) for this matter.  As such, it also is unclear whether or not the Veteran has been awarded a 20 percent initial evaluation for his service-connected right knee disability as of June 11, 2013.  Clarification in this regard must be provided.  Until then, the Board's temporary recharacterization of this matter as set forth above is accurate whether or not an increased initial evaluation for a portion of the period on appeal already has been awarded.

Accordingly, this matter is REMANDED for the following:

1.  Make as many requests as necessary to obtain all outstanding VA treatment records regarding the Veteran dated from February 2013 to present.  Associate all records received with the Veteran's Virtual VA or VBMS claims file.  If no records or incomplete records ultimately are received, notify the Veteran and his representative pursuant to established procedure.  Document the Virtual VA or VBMS claims file as appropriate in this regard.

2.  After completion of the above, arrange for the Veteran to undergo an appropriate VA medical examination regarding his right knee.  The examiner shall review the Veteran's Virtual VA and VBMS claims files, documenting such in a report to be placed in one of those files.  The examiner also shall document in the report an interview of the Veteran regarding his pertinent history, current symptoms, treatment for them, and their impact on his activities of daily living and employment.  Information regarding the onset, frequency, duration, and severity of relevant symptoms, as well as flare-ups of such symptoms, shall be obtained.

The results of all tests and studies deemed necessary next shall be documented in the report.  This shall include initial as well as repeated range of motion testing and instability testing.  Regarding range of motion testing, any objective evidence of pain shall be identified.  The impact of pain, weakness, excess fatigability, and/or incoordination shall be expressed in terms of the degree of range of motion lost.  Their impact during flare-ups, if flare-ups are reported, also shall be expressed to the extent possible in terms of the additional degree of range of motion lost.  If any test or study cannot be completed, the examiner shall specify the reason why.  It specifically shall be indicated whether or not the Veteran was willfully uncooperative.

A clear and complete rationale or explanation, including a discussion of the pertinent medical evidence and lay evidence, shall be provided for any opinion rendered in the report.  If an opinion cannot be provided without resort to mere speculation, a clear and complete explanation for why this is so shall be provided.

3.  Then clarify whether or not the SSOC dated September 21, 2013, in VBMS and the SSOCs dated September 19, 2013, and September 23, 2013, in Virtual VA were issued (finalized with notice sent to the Veteran and his representative).  Also clarify whether or not the Veteran has been awarded a 20 percent initial evaluation for his service-connected right knee disability as of June 11, 2013.  Document the Virtual VA or VBMS claims file as appropriate in this regard.

4.  Finally, readjudicate the Veteran's entitlement to an increased initial evaluation for his service-connected right knee disability.  If the determination is favorable to him in full or in part, furnish him and his representative with a rating decision.  If the determination is not fully favorable to him, furnish him and his representative with a SSOC and allow them the requisite time period to respond.  Place a copy of the rating decision and/or SSOC in the Veteran's Virtual VA or VBMS claims file.  If a SSOC was issued, process this matter for return to the Board.

No action is required of the Veteran until he is notified by the RO or Appeals Management Center.  However, it is reiterated that the duty to assist is not a one-way street and that he has an obligation to cooperate with VA in ensuring that duty is satisfied.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991).  It also is reiterated that his failure to report for a scheduled VA medical examination without good cause may result in an adverse determination.  38 C.F.R. § 3.655 (2013).  That his willful failure to cooperate during such examination also may result in an adverse determination finally is reiterated.  Turk v. Peake, 21 Vet. App. 565 (2008).  The Veteran lastly once again is advised, as he was in the previous Board remand, that he has the right to submit additional evidence and argument regarding this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This matter must be afforded prompt treatment.  The law indeed requires that all matters remanded by the Board or the United States Court of Appeals for Veterans Claims (Court) be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board is appealable to the Court.  38 U.S.C.A. § 7252 (West 2002).  A remand is in the nature of a preliminary order and does not constitute a decision by the Board.  38 C.F.R. § 20.1100(b) (2013).

